Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment must be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1 delete “45” and replace with “56”;
Cancel claims 10, 26, 31, 36 and 40.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 10, 18, 20-21, 23-26 and 47-49 are allowed.
The following is a statement for the indication of allowable subject matter:
Applicant and Declarant have persuasively set forth an unexpected effect of a significantly prolong median duration of response:

    PNG
    media_image1.png
    362
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    698
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled Comments on Statements of Reasons for Allowance.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628